NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       DEC 20 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 RICARDO MEJIA SORIANO,                           No.    15-73738

                   Petitioner,                    Agency No. A206-407-141

   v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2016**

Before:       WALLACE, LEAVY, and FISHER, Circuit Judges.

        Ricardo Mejia Soriano, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
983, 986 (9th Cir. 2010), and we deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Mejia Soriano’s motion to

reopen as untimely where the motion was filed over eleven months after the BIA’s

final order, see 8 C.F.R. § 1003.2(c)(2), and Mejia Soriano failed to demonstrate

material changed circumstances in El Salvador to qualify for a regulatory

exception to the time limitations for filing a motion to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 991-92 (evidence must be “qualitatively

different” to warrant reopening).

      We lack jurisdiction to review the BIA’s discretionary decision not to reopen

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011); cf. Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016). We also

lack jurisdiction to consider Mejia Soriano’s contentions challenging the BIA’s

October 15, 2014, order because Mejia Soriano did not petition for review of that

order. See Membreno v. Gonzales, 425 F.3d 1227, 1229 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                     15-73738